BY THE COURT:
Brian T. Randall, appointed counsel for Larry O’Neil Faulk in this direct criminal appeal, has moved to withdraw and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the record reveals no issues of arguable merit, counsel’s motion to with*885draw is GRANTED, and Faulk’s conviction and sentence are AFFIRMED.